Case 1:19-cv-08095 Document1 Filed 08/29/19 Page 1of8

GEOFFREY S. BERMAN

United States Attorney for the

Southern District of New York

By: ALEXANDRA ROTHMAN
Assistant United States Attorney
One Saint Andrew’s Plaza
New York, New York 10007
Tel. (212) 637-2580

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee at ta ae tee ee lt ie ie i ee ot oe X
UNITED STATES OF AMERICA,
Plaintiff
: VERIFIED CIVIL COMPLAINT
-V.- ; FOR FORFEITURE
$26,884.00 IN UNITED STATES CURRENCY, : 19 Civ. % 04 5
$73,900.00 IN UNITED STATES CURRENCY :
AND $142,473.00 IN UNITED STATES :
CURRENCY, :
Defendants in Rem. :
PO er rer re er er xX

Plaintiff United States of America, by its attorney Geoffrey S. Berman, United States
Attorney for the Southern District of New York, for its verified civil complaint, alleges, upon
information and belief, as follows:

I. JURISDICTION AND VENUE
1. This action is brought pursuant to Title18, United States Code, Section
981(a)(1)(C), by the United States of America seeking the forfeiture of $26,884.00 in United States
currency (the “Defendant in Rem $26,884’), $73,900.00 in United States currency (the “Defendant
in Rem $73,900”) and $142,473.00 in United States currency (the “Defendant in Rem $142,473”)

(collectively, the “Defendants in Rem”).

 
Case 1:19-cv-08095 Document1 Filed 08/29/19 Page 2 of 8

2. This Court has jurisdiction pursuant to Title 28, United States Code,
Sections 1345 and 1355.

3, Venue is proper under Title 28, United States Code, Section 1355(b)(1)(A)
because acts giving rise to the forfeiture occurred in the Southern District of New York.

4, Agents of the United States Drug Enforcement Administration (“DEA”)
seized the Defendants in Rem while executing search warrants issued by the United States District
Court for the Southern District of New York (the “District Court”) pursuant to the DEA’s
investigation of a money laundering conspiracy violating Title 18, United States Code, Sections
371 and 1956, and Title 31, United States Code, Section 5324 (the “Money Laundering
Conspiracy”).

5. The Defendants in Rem are currently held in the Seized Asset Deposit Fund
Account maintained by the United States Marshals Service (“USMS”).

6. The Defendants in Rem all constitute property involved in a transaction or
attempted transaction in violation of Title 18, United States Code, Section 1956, and/or property
traceable thereto, and thus are subject to forfeiture pursuant to Title 18, United States Code,
Section 981(a)(1)(C).

Il. PROBABLE CAUSE FOR FORFEITURE

qs Physician-1 is a pain management specialist with medical offices in the New
York City boroughs of Manhattan and Queens and on Long Island. In this capacity, Physician-1
owns two businesses and maintains bank accounts in the names of both businesses.

8. On at least ten occasions between February 2017 and December 2018,

Physician-1 and others participated in a scheme involving the exchange of fraudulently written

2

 
Case 1:19-cv-08095 Document1 Filed 08/29/19 Page 3 of 8

checks, drawn principally on Physician-1’s business bank accounts, for cash. Through these
actions, Physician-1 wrote off hundreds of thousands of dollars in fraudulent business expenses for
his medical practice while also retaining hundreds of thousands of dollars in United States
currency. The cash received by Physician-1 was in part proceeds of narcotics trafficking activity,
which Physician-1 and his co-conspirators then laundered.

2. Starting in or about August 2017, Physician-1 directed a confidential source
(“CS-1”) to write eleven checks to Business-1 with the memo notation “marketing fee” despite the
fact that Business-1 had not performed any marketing services for Physician-1.

10. All eleven checks were written for amounts less than $10,000 and together
totaled approximately $85,000.

11. | CS-1 gave the checks to the owner of Business-1 (“CS-2”), who deposited
the checks into a bank account held in the name of Business-1. Once those checks cleared, CS-2
delivered a bag containing approximately $85,000 in United States currency to CS-1. That same
day or the following day, CS-1 delivered the cash to Physician-1.

12. CS-1 and CS-2 engaged in similar transactions involving approximately 38
different checks on at least five other occasions. On each occasion, CS-1 wrote checks to
businesses owned by CS-2 or other individuals, and in exchange, CS-2 gave CS-1 large sums of
cash. CS-1 then delivered these sums of cash to Physician-1, often to an apartment located on the
east side of Manhattan where Physician-1 resides (the “Residence”).

13. On approximately two occasions, CS-2 involved an individual named Shuai
Sun (“Sun”) in the scheme. Sun has been charged by a Grand Jury sitting in this district in an

indictment, 18 Cr. 905 (LTS) (the “Indictment’), alleging that Sun and others conspired to commit
3

 
Case 1:19-cv-08095 Document1 Filed 08/29/19 Page 4 of 8

money laundering. The Indictment further alleges that as part of the conspiracy, Sun and others
laundered proceeds of narcotics trafficking.

14. In or about December 2017, CS-2 learned that Sun had extra cash on hand.
At the direction of Physician-1, CS-1 wrote eight checks — each for less than $10,000 — from a
bank account belonging to Physician-1 directed to Business-2, for which Sun was listed as the
president. In exchange, Sun gave $50,000 in United States currency to CS-2. CS-2 gave the
$50,000 to CS-1, and CS-1 gave the $50,000 cash to Physician-1.

15. In or about February 2018, CS-1 wrote four checks to Sun from a bank
account owned by Physician-1 and two checks to Sun from a bank account owned by CS-1 fora
total of $50,000 in checks. Following the same scheme, Sun gave $50,000 in United States
currency to CS-2. CS-2 then gave the $50,000 to CS-1, and CS-1 gave the $50,000 to Physician-
ih.

16. | Onor about November 7, 2018, the DEA approached Physician-1 to inquire
about his involvement in the Money Laundering Conspiracy. Physician-1 refused to speak with
the DEA.

17. On or about March 21, 2019, the DEA learned from CS-1 that Physician-1
maintains a safe at the Residence and keeps the United States currency provided by CS-1 in the
safe.

18. On or about March 28, 2019, the District Court issued a federal search
warrant for the Residence (“Search Warrant-1”).

19. On or about April 1, 2019 at approximately 7:00 am, the DEA executed

Search Warrant-1 at the Residence. The DEA seized the Defendant in Rem $26,884 from a safe
4

 
Case 1:19-cv-08095 Document1 Filed 08/29/19 Page 5of8

located in the master bedroom closet and from the file cabinets and a closet located in the
Residence office.

20. During the search of the Residence, the DEA also recovered a receipt
indicating that Physician-1 had rented a storage unit at Manhattan Mini Storage (the “Storage
Unit”) on November 10, 2018, just three days after the DEA had approached Physician-1 to
question him about his involvement in the Money Laundering Conspiracy.

21. Onor about April 1, 2019, at approximately 5:21 pm, after the DEA had
searched the Residence, Physician-1 accessed the Storage Unit carrying a black satchel. Two
minutes later Physician-1 exited the Storage Unit carrying the black satchel, a black case and a
brown box. Surveillance video from the Storage Unit shows that Physician-1 placed the black
case inside the brown box. At approximately 5:53 pm, Physician-1 entered the Residence with
the brown box.

22. Onor about April 3, 2019, the District Court issued a federal search warrant
for the Residence (“Search Warrant-2”).

23. | Onor about April 3, 2019 at approximately 9:25 pm, the DEA executed
Search Warrant-2 at the Residence. The Defendant in Rem $73,900 was seized by the DEA from
a lock box located on the bed in the master bedroom of the Residence.

24, During the search, the DEA also recovered a rental form and receipt for a
locker located at the Manhattan Plaza Health Club (the “Health Club”) along with the empty
packaging for a Master Lock. Both the locker rental form and the rental receipt were dated April
3, 2019.

25. The Health Club is located at 482 West 43™ Street, New York.
5

 
Case 1:19-cv-08095 Document1 Filed 08/29/19 Page 6 of 8

26. Adjacent to the Health Club is the Manhattan Plaza Racquet Club (the
“Racquet Club”), located at 450 West 43"4 Street, New York.

27. During the course of its investigation, the DEA learned that Physician-1 is a
member of the Racquet Club and maintains a locker there with his name inscribed thereon.
(“Locker-1”). The DEA also learned that members of the Racquet Club are permitted to use the
facilities of the Health Club. The DEA further learned that on or about April 3, 2019, Physician-1
entered the Health Club and demanded that he be given a locker at the Health Club. After some
discussion, the Health Club allowed Physician-1 to rent the locker indicated in the rental form and
receipt referenced in paragraph 24, above (“Locker-2”).

28. On or about April 4, 2019, the District Court issued a federal search warrant
for Locker-1 and Locker-2 (“Search Warrant-3”).

29. On or about April 4, 2019, the DEA executed Search Warrant-3 and seized
the Defendant in Rem $142,473 from Locker-2.

I. CLAIM FOR FORFEITURE
Forfeiture Under 18 U.S.C. § 981
@ropariy Involved in a Transaction or Attempted Transaction in Violation of 18 U.S.C. §
1956 or Property Traceable to Such Property)

30. Paragraphs 1 through 29 of this Complaint are repeated and re-alleged as if
fully set forth herein.

31. Pursuant to 18 U.S.C. § 981(a)(1)(C), any property, real or personal,
involved in a transaction or attempted transaction in violation of 18 U.S.C. § 1956, or any property
traceable to such property, is subject to forfeiture to the United States.

32. By reason of the foregoing the Defendants in Rem are subject to forfeiture

6

 
Case 1:19-cv-08095 Document1 Filed 08/29/19 Page 7 of 8

to the United States pursuant to 18 U.S.C. § 981(a)(1)(C) as property involved in a money

laundering transaction or an attempted money laundering transaction, in violation of 18 U.S.C. §

1956, or as property traceable to such property.

WHEREFORE, plaintiff United States of America prays that process issue to
enforce the forfeiture of the Defendants in Rem and that all persons having an interest in the
Defendants in Rem be cited to appear and show cause why the forfeiture should not be decreed,
and that this Court decree forfeiture of the Defendants in Rem to the United States of America for
disposition according to law, and that this Court grant plaintiff such further relief as this Court may
deem just and proper, together with the costs and disbursements of this action.

Dated: New York, New York
August, 2019

GEOFFREY 8S. BERMAN
United States Attorney for the
Southern District of New York
Attorney for the Plaintiff
United States of America

By: MoaliAt—

ALEXANDRA ROTHMAN
Assistant United States Attorney

One St. Andrew’s Plaza
New York, New York 10007
Telephone: (212) 637-2580

 
Case 1:19-cv-08095 Document1 Filed 08/29/19 Page 8 of 8

VERIFICATION

STATE OF NEW YORK )
COUNTY OF NEW YORK
SOUTHERN DISTRICT OF NEW YORK )

ROBERT V. POLIMENO, being duly sworn, deposes and says that he is a
Special Agent with the Drug Enforcement Administration (the “DEA”), and as such has
responsibility for the within action; that he has read the foregoing complaint and knows the
contents thereof, and that the same is true to the best of his knowledge, information, and belief.

The sources of deponent’s information on the ground of his belief are official
records and files of the DEA, information obtained directly by the deponent, and information
obtained by other law enforcement officials, during an investigation of alleged violations of

Titles 18 and 21 of the United States Code.

DP hoc Nrtnenr—
ROBERT V. P OLIMENO

Special Agent
Drug Enforcement Administration

Sworn to before me this
27 day of August, 2019

~e=

NOT, PUBLIC

 
